Title: To Thomas Jefferson from the Board of Trade, with Reply, 23 December 1779
From: Board of Trade,Jefferson, Thomas
To: Board of Trade,Jefferson, Thomas


[Williamsburg]  23 Dec. 1779. The commanders of two vessels from Bermuda with salt to exchange for corn submit a proposal, enclosed. The terms agreed upon last July were bushel for bushel, but the price of corn has fallen and the price of salt doubled. It would be good policy to allow two bushels of corn for one of salt to induce others to bring salt. The captains are granted permission to purchase food for their crews. What disposal should be made of the salt? Benjamin Pollard offers a quantity of lump sugar, and the Board of War has recommended its purchase. Countersigned: “In Council Decr. 23d. 1779. Approved except as to the purchase of the Sugar which is thought too dear. Petersburg is a proper place to land the Salt. Th: Jefferson.”
